Citation Nr: 1426385	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-08 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November July 1978 with a terminal Army Reserve obligation of January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an January 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a cervical spine disability, left shoulder disability, right shoulder disability, and bilateral hearing loss.  The Board finds that the medical opinions provided in connection with these claims were inadequate.  

Disabilities of the Cervical Spine, Left Shoulder, and Right Shoulder

The Board finds that the VA examination that was provided to the Veteran in January 2010 to examine his joints was inadequate, in part, as the examiner did not provide an adequate rationale.  The January 2010 VA examiner acknowledged the Veteran's report of injuring his neck and shoulders during a football game in service, and then that there are no service records which indicated neck injuries or degenerative changes.  The examiner then concludes that it is less likely as not that the Veteran's cervical spine disability or shoulder disabilities are related to his military service.  Given that the examiner provides no rationale for his conclusion, it is unclear to what extent, if any, he considered the Veteran's lay assertions of an injury to his neck and shoulders inservice, and the opinion is inadequate. Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion must support its conclusions with analysis ); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (opinion is inadequate where examiner relies on absence of in service treatment and does not address lay assertions of in service injury). Therefore, the Board finds that a new VA examination is warranted for the Veteran's cervical spine, and left and right shoulders.  

Bilateral hearing loss

The Veteran was provided with a VA examination in October 2011 and again in January 2012.  The same VA examiner conducted both VA examinations and the rationale provided in both VA examinations were inadequate.  In October 2011 the VA examiner states that she cannot provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Alternately, when the RO rescheduled a new VA examination for January 2012, 3 months later, with the same examiner, she provides an opinion that the Veteran's hearing loss is not at least as likely as not related to his service.  The Board notes that the nothing seemingly changed in the three month period between the first VA examination and the second VA examination which explains how the VA examiner was able to later arrive at a conclusion.  Additionally, in both examinations, the VA examiner never addresses the hearing acuity shift in service.  The Board acknowledges that on entrance in December 1977 the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
0
LEFT
10
5
5
/
5

On separation examination in June 1978, the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
15
LEFT
10
10
10
/
15

The Board notes that there is a 15 decibel shift in the hearing acuity of the Veteran's right ear and 10 decibel shift in the Veteran's left ear at the 4,000 decibel range.  The VA examiner did not address these threshold shifts in either the October 2010 or the January 2011 VA examinations.  

Considering the inconsistent statement regarding the ability to provide an etiological opinion related to the Veteran's hearing loss and the absence of any mention of the Veteran's hearing acuity shift in service, the Board finds that the rationales in both the October 2010 and January 2011 VA examinations are inadequate, and thus, a new VA examination of the Veteran's hearing acuity is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Outstanding Reserve Military Records

Review of the record reveals that VA has obtained service treatment records (STRs) for the Veteran's period of active service in the Army from February 1978 to July 1978.  However, STRs from his period of service in the Army Reserve from his separation from active service to January 1984 the terminal date of his reserve obligation are not contained the Veteran's file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2013).  Therefore, the Board finds that the proper procedures are to be followed to obtain the Veteran's STRs from his period in the Army Reserve from July 1978 to January 1984.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the appropriate steps to locate and obtain the Veteran's STRs of his military service in the army reserves following discharge from active duty in February 1978 to January 1984.  If obtained, those records must be associated with the claims files. 

If the STRs of the Veteran's military service in the army reserves cannot be obtained, take the appropriate steps to inform the Veteran that the records either no longer exist or that such records cannot be located and further attempts to locate and obtain them would be futile. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) from different examiners who conducted the Veteran's joint examination in January 2010 and hearing loss examination in October 2011 and January 2012.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service. 

After considering the pertinent information in the record in its entirety, the VA examiner(s) should identify any (1) cervical spine disability; (2) left shoulder disability; (3) right shoulder disability; or (4) hearing loss.

For any (1) cervical spine disability; (2) left shoulder disability; (3) right shoulder disability; or (4) hearing loss identified; the VA examiner(s) should indicate whether it is at least as likely as not, i.e. 50 percent probability or greater that such current disability is related to his active service. The examiner(s) should consider and discuss any lay assertions of inservice injury in his or her rationale for his or her opinion.

In providing a rationale regarding the Veteran's hearing loss, the VA examiner should comment on the Veteran's hearing acuity shift at the 4,000 decibel range at separation.

If the examiner's etiological opinion is negative, the examiner must specifically identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current disability and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained. 

5. Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

6. Then, the AOJ should readjudicate the Veteran's claims on appeal based on a review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

